                Case 21-01039-LMI       Doc 1     Filed 02/11/21    Page 1 of 13



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division


IN RE:                                                      CASE NO.: 20-17132-LMI

Carlos R. Weissenberg                                       Chapter 7

                Debtor
                                  /

Barry Mukamal, Trustee
       Plaintiff

         v.                                                 Adv. No.
Carlos R. Weissenberg
       Defendant
                                  /

                                ADVERSARY COMPLAINT
         COMES NOW, Barry Mukamal as the duly appointed Chapter 7 Trustee (“Plaintiff”),

by and through the undersigned counsel, who files adversary against Carlos R. Weissenberg

(“Defendant”) and states:

                                         JURISDICTION
1.       This is a matter to which the court has venue under 28 U.S.C. §§ 1408, 1409(a) and
1441 et seq.

2.       This is a matter to which the court has appropriate jurisdiction under § 1334(b).

3.       This is a core proceeding as defined under 28 U.S.C. § 157.

                              FACTS COMMON TO ALL COUNTS
4.       Plaintiff is the duly appointed Chapter 7 trustee and is an officer of the estate.

5.       Defendant voluntarily filed bankruptcy under Chapter 7 of title 11 of the United States
Code on June 30, 2020 and is a debtor as defined under 11 U.S.C. § 101(13).
                                Delayed Delivery of Schedules

6.       Defendant did not file schedules with his petition.
              Case 21-01039-LMI      Doc 1    Filed 02/11/21   Page 2 of 13



                                                                 CASE NO.: 20-17132-LMI
                                                                                  Page 2


7.     On July 15, 2020, the Defendant filed his first motion to extend time to file

schedules.(“Extend Motion 1") [DE 9]

8.     The court granted Extend Motion 1 and gave the Defendant until July 28, 2020 to file
schedules. [DE 10]

9.     The initial first meeting of creditors (“First First Meeting”) was held on August 5,

2020, but the schedules had not been filed, and therefore the First First Meeting had to be

continued. [DE 11]

10.    The second-scheduled meeting of creditors (“Second First Meeting”) was scheduled

for August 25, 2020 at 4:30 PM. [DE 11]

11.    On August 7, 2020, a second motion to extend time to file schedules was filed by the

Defendant. (“Extend Motion 2")

12.    The court granted Extend Motion 2 and gave the Defendant until August 18, 2020 to

file schedules. [DE 13]

13.    The Second First Meeting was held on August 25, 2020 at 4:30 PM [DE 4], but the
schedules had not been filed, and therefore the Second First Meeting had to be continued.

[DE 16]

14.    A third-scheduled meeting of creditors (“Third First Meeting”) was scheduled for

September 9, 202 at 4:00 PM. [DE 16]
15.    The schedules were ultimately filed with payment advises, disclosure of

compensation, statement of current monthly income on or about September 3, 2020. [DE 19-
22]
               Case 21-01039-LMI       Doc 1   Filed 02/11/21    Page 3 of 13



                                                                   CASE NO.: 20-17132-LMI
                                                                                    Page 3


16.    Irregularities occurred at this time. First, an Order to Show Cause was entered because

the attorney for the Defendant had not appeared at a hearing. [DE 25] Secondly, an order was

entered granting the Motion to Extend Time for Schedules, even though schedules had been
filed and a previous order had been entered. [DE 26]
17.    Documents still had not been delivered to the Plaintiff, and the Third First Meeting
was continued to a fourth-scheduled meeting to be held on October 6, 2020 at 4:30 PM.

(“Fourth First Meeting”) [DE 27]

18.    The Fourth First Meeting was concluded on October 8, 2020. [DE 45]

                                  Tax Return Nondisclosure
19.    At the outset of the case, Plaintiff requested documents from the Defendant, including

the tax returns for the past three years.

20.    The three years of tax returns were not delivered to Plaintiff before any of the

following:

       a.     The First First Meeting;
       b.     The Second First Meeting;
       c.     The Third First Meeting; or

       d.     The Fourth First Meeting.

21.    Plaintiff had counsel appointed on October 14, 2020 and a Notice of Taking 2004

Examination Duces Tecum was scheduled for November 10, 2020 at 10:00 AM. (“First 2004

Exam”) [DE 52]

22.    Attached to the notice for the First 2004 Exam was a subpoena. (“October

Subpoena”) [DE 52-1]
                 Case 21-01039-LMI      Doc 1    Filed 02/11/21    Page 4 of 13



                                                                     CASE NO.: 20-17132-LMI
                                                                                      Page 4


23.       Some documents were provided, but the majority were not.

24.       A November 4, 2020 letter was delivered to the Defendant again asking for delivery

of the tax returns. The tax returns were not provided as requested in the November 4, 2020
letter.
25.       B ecause of these acts, Plaintiff was wrongly compelled to subpoena Defendant’s tax
preparer to obtain the records, as the Defendant had not provided the same. Such request was

subjected to an order of the court which was entered on November 25, 2020. [DE 78]

26.       A January 13, 2021 letter was delivered to Defendant again asking for delivery of the

tax returns. The tax returns were not provided as requested in the January 13, 2021 letter.

27.       The tax returns were delivered the second week of January, 2021, without any 1099,

K-1, W-2, or other income verification documentation.
                               Corporate Records Nondisclosure
28.       From 2009 through 2019, Defendant worked primarily at a small business known as

GTA Advisors, LLC. (”GTA”). Defendant owned 50% of GTA.

29.       GTA is an offshore corporation and obtaining documents other than through
Defendant is extremely difficult because of such fact.

30.       Plaintiff requested Defendant to provide documents of GTA.

31.       Requests have been made for those documents from the beginning of this case in June,
subsequently through the October Subpoena and 2004 examination requests, through the
original 2004 exam, and ultimately through the continued 2004 exam held on January 28,

2021.
              Case 21-01039-LMI       Doc 1    Filed 02/11/21    Page 5 of 13



                                                                   CASE NO.: 20-17132-LMI
                                                                                    Page 5


32.    No tax returns, no books, no ledgers, no financial information, no bank account

information, were delivered by Defendant to Plaintiff in regard to GTA.

33.    Defendant has affirmed that he had check writing authority over the GTA bank
accounts until he retired on or about a few months prior to the bankruptcy filing.
34.    The only other party holding any interest in GTA is a Mr. Quiroga who is located in
Bolivia.

35.    Defendant acknowledged at the 2004 examination that he never called, never emailed,

never wrote a letter, nor otherwise communicated with Mr. Quiroga for any of the GTA

documents.

36.    Defendant acknowledged at the January 28, 2021 2004 examination that he did not

have the documents of GTA but that Mr. Quiroga did have those same documents.
37.    The importance of receiving these GTA documents is heightened by the fact that
creditors have filed lawsuits against Defendant asserting malfeasance in Defendant’s

receiving hundreds of thousands of dollars for GTA and never returning the same to the
investors; implying that there's either self-dealing, conversion, or other misappropriation of

client funds in violation of the duties owed by Defendant
                                      Transfer of GTA

38.    The schedules did not include any reference of the transfer of GTA by the Defendant
to Mr. Quiroga
39.    At the First First Meeting of Creditors, Defendant acknowledged that he transferred

his ownership interest in GTA to Mr. Quiroga without receiving any value. That transfer is
the subject of an adversary proceeding filed in this bankruptcy case under 11 U.S.C. § 548.
              Case 21-01039-LMI        Doc 1    Filed 02/11/21    Page 6 of 13



                                                                    CASE NO.: 20-17132-LMI
                                                                                     Page 6


40.    At the 2004 examination, Defendant asserted that he did not transfer the stock to Mr.

Quiroga but rather annulled his ownership interest of GTA.

41.    The schedules do not show a gift of the stock by Defendant to Mr. Quiroga, the
transfer by Defendant to Mr. Quiroga, the owning of the stock, or any other change of
ownership interest in the stock of GTA by Defendant, which all occurred within one year of
the bankruptcy filing.

42.    There is no dispute that Mr. Quiroga has a 100% interest in GTA by the Defendant's

action of either annulling or transferring his interest in the GTA stock

                                    Wife is Joint Debtor

43.    Defendant asserts a mortgage liens his home, but wrongly omits a joint debtor for the

same obligation.
44.    The schedules do not include a co-debtor for any of the debts listed.
45.    Upon obtaining the mortgage and note for the debt associated with the homestead

mortgage, it was discovered that Defendant's wife signed both the note and the mortgage.
46.    The mortgage was for a short period of time and ballooned years prior to the

bankruptcy filing. (“Balloon Mortgage”) The Balloon Mortgage vioates Florida statute and

seeking damages in association with that violation is an asset of the estate which has not been

scheduled.
47.    The failure of Defendant to include the wife as a codebtor, to omit representation that
the debt owed on the Balloon Mortgage, or to list the damage claim associated with Balloon

Mortgage has been brought to the Defendant's attention, but the schedules have not been
amended.
               Case 21-01039-LMI       Doc 1    Filed 02/11/21    Page 7 of 13



                                                                   CASE NO.: 20-17132-LMI
                                                                                    Page 7


                                 Missing Lawsuit Creditors

48.    Defendant, prior to the bankruptcy filing, was involved in two Miami-Dade court

lawsuits involving malfeasance when handling funds of investors who worked with GTA,
49.    One Miami-Dade lawsuit’s plaintiff is known as Denmark which sued Defendant for

malfeasance and more.[Case 19-27629-CA-01] (“Denmark Lawsuit”)

50.    Either in 2018 or 2019, Defendant cannot represent which was accurate, Defendant
liquidated an IRA and paid $9,000 to his attorney to defend the Denmark Lawsuit.
51.    Denmark is not listed as a creditor in Defendant’s schedules.

52.    The other Miami-Dade lawsuit against Defendant is by Duke Finance LTD (“Duke”)

Which sought damages against Defendant, GTA, and Mr. Quiroga for breach of fiduciary

duty, negligence, and breach of contract. [Case 19-30511 CA 01] (“Duke Lawsuit”)

53.    Duke is also not listed in the B schedules of Defendant.

54.    Defendant admits that the reason for filing bankruptcy was to stay the Denmark
Lawsuit and discharge the Denmark debt.

55.    Defendant has testified that he will not amend his schedules to include Denmark as
a creditor in Schedule B.

56.    Defendant has testified that he will not amend his schedules to include Duke as a
creditor in Schedule B.
                                 Failure to Comply With Order

57.    Ownership interest in a Country Club, or membership in the same, (“Membership”) was not

listed in the bankruptcy schedules, and remains unscheduled.

58.    Defendant mentioned the Membership at the First First Meeting.
               Case 21-01039-LMI         Doc 1    Filed 02/11/21     Page 8 of 13



                                                                       CASE NO.: 20-17132-LMI
                                                                                        Page 8


59.    Documents for the same were requested by the Plaintiff and by counsel for the Trustee, but

response was not given.

60.    Requests for the same were included in the October Subpoena.

61.    Ultimately, a Motion to Compel Turnover of the Membership (and other items) was filed,

which concluded with an order compelling Defendant to provide numerous items by a deadline.

(“Compel Order”) [DE 88]

62.    The Compel Order required delivery of the Membership by January 6, 2021.

63.    The Compel Order required delivery of written response to the October Subpoena [DE 52-1]

by January 6, 2021.

64.    Neither the Membership nor the written response to the October Subpoena were provided

by January 6, 2021; and, from such failure arrived the filing of a Certificate of Noncompliance. [DE

90]

65.    Appropriate rsponse ot the Compel Order continues as of the time of the filing of this

adversary.

                                    Languishing Responses

66.    Nothing in this case has been handled in an appropriate fashion, and especially has
been devoid of expedient response or full response.
67.    As stated above, Plaintiff presently does not have the GTA documents as requested

on numerous occasions, did not receive tax information, has not received responses to
numerous requests for other documents, and has waited for these documents for more than
seven months.

68.    No proper excuse has been given by Defendant to prohibit him from delivering the
documents to the Plaintiff. The only excuse given by Defendant is that another party (Mr.
               Case 21-01039-LMI       Doc 1   Filed 02/11/21    Page 9 of 13



                                                                   CASE NO.: 20-17132-LMI
                                                                                    Page 9


Quiroga) holds numerous documents of GTA, but that person's failure to deliver such to

Plaintiff is exclusively because of Defendant's failure to request in writing, email, or

telephonically the same documentation from Mr. Quiroga in Bolivia.

                                         Count I
                                 11 U.S.C. § 727(a)(2)(A)
69.    Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-
68 as though fully set forth herein.

70.    Section 727(a)(2)(A) provides that the Court shall grant a discharge unless:

              the debtor, with the intent to hinder, delay, or defraud a creditor or an
              officer of the estate charged with custody or property under this title,
              has transferred, removed, destroyed, mutilated, or concealed, or has
              permitted to be transferred, removed, destroyed, mutilated, or concealed
              –
                     (A) property of the debtor, within one year before the date of the
                     filing of the petition;
71.    By failing to disclose all of his personal property, including all of the property

identified in the Trustee’s Turnover Motion, Defendant concealed assets from the Plaintiff

and Defendant’s creditors.
72.    Defendant has concealed the personal property belonging to the Defendant prior to
the filing of the bankruptcy case.

       WHEREFORE, the Plaintiff respectfully requests that             the Court     deny the
Defendant’s discharge pursuant to 11 U.S.C. § 727(a)(2)(A) of the United States Bankruptcy

Code, and for such other relief as is just.

                                         Count II
                                 11 U.S.C. § 727(a)(2)(B)
                 Case 21-01039-LMI       Doc 1    Filed 02/11/21     Page 10 of 13



                                                                        CASE NO.: 20-17132-LMI
                                                                                        Page 10


73.    Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-

68 as though fully set forth herein.

74.    Section 727(a)(2)(B) provides that the Court shall grant a discharge unless:
                 the debtor, with the intent to hinder, delay, or defraud a creditor or an
                 officer of the state charged with custody or property under this title, has
                 transferred, removed, destroyed, mutilated, or concealed, or has
                 permitted to be transferred, removed, destroyed, mutilated, or concealed
                 –
                         (B) property of the estate, after the date of the filing of the
                         petition;

75.    By failing to deliver all of his documents, including all of the GTA Records as well

as items identified in the Trustee’s Turnover Order, Defendant concealed the assets from the

Plaintiff and Defendant’s creditors.

76.    Defendant has concealed records belonging to the bankruptcy estate from an officer
of the estate.
       WHEREFORE, the Plaintiff respectfully requests that                 the Court      deny the

Defendant’s discharge pursuant to 11 U.S.C. § 727(a)(2)(B) of the United States Bankruptcy
Code, and for such other relief as is just.
              Case 21-01039-LMI        Doc 1   Filed 02/11/21    Page 11 of 13



                                                                    CASE NO.: 20-17132-LMI
                                                                                    Page 11


                                        Count III
                                 11 U.S.C. § 727(a)(4)(A)
77.    Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-
68 as though fully set forth herein.

78.    Section 727(a)(4)(A) provides that the Court shall grant a debtor a discharge unless
the debtor knowingly and fraudulently made a false oath.
79.    Defendant knowingly and fraudulently made a false oath when he signed his

Bankruptcy Filing, and, in particular, his Schedule A/B and accompanying Declaration

Concerning Debtor’s Schedules under oath and subject to the penalties for perjury in failing
to disclose all of his personal property or liabilities as explained above.

       WHEREFORE, the Plaintiff respectfully requests that              the Court     deny the

Defendant’s discharge pursuant to 11 U.S.C. § 727(a)(4)(A) of the United States Bankruptcy
Code, and for such other relief as is just.

                                        Count IV
                                 11 U.S.C. § 727(a)(4)(A)
80.    Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-

68 as though fully set forth herein.
81.    Section 727(a)(4)(A) provides that the Court shall grant a debtor a discharge unless

the debtor knowingly and fraudulently made a false oath.
82.    Defendant knowingly and fraudulently made a false oath when then he testified at the
meeting of creditors that he had listed or scheduled all of his assets or property.

83.    Defendant’s testimony in this regard was false.
84.    Defendant otherwise provided and gave false testimony at his 2004 Examination.
                Case 21-01039-LMI       Doc 1    Filed 02/11/21    Page 12 of 13



                                                                      CASE NO.: 20-17132-LMI
                                                                                      Page 12


          WHEREFORE, the Plaintiff respectfully requests that            the Court     deny the

Defendant’s discharge pursuant to 11 U.S.C. § 727(a)(4)(A) of the United States Bankruptcy

Code, and for such other relief as is just.


                                            Count V
                                    11 U.S.C. § 727(a)(4)(D)
85.       Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-

68 as though fully set forth herein.

86.       Section 727(a)(4)(D) provides that the Court shall grant a discharge unless:

                 the debtor knowingly and fraudulently, in or in connection with the case
                 –
                        (D) withheld from an officer of the estate entitled to possession
                        under this title, any recorded information, including books,
                        documents, records, and papers, relating to the debtor’s property
                        or financial affairs;
87.       Defendant has failed to provide the Plaintiff with the requested documentation as

recited above; and, by such act has withheld information from Plaintiff, an officer of the

estate.
          WHEREFORE, the Plaintiff respectfully requests that            the Court     deny the
Defendant’s discharge pursuant to 11 U.S.C. § 727(a)(4)(D) of the United States Bankruptcy

Code, and for such other relief as is just.

                                          Count VI
                                   11 U.S.C. § 727(a)(6)(A)
88.       Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-

68 as though fully set forth herein.
89.       Section 727(a)(6)(A) provides that the Court shall grant a discharge unless:
                   Case 21-01039-LMI                 Doc 1       Filed 02/11/21   Page 13 of 13



                                                                                    CASE NO.: 20-17132-LMI
                                                                                                    Page 13


                    (6) the debtor has refused, in the case –
                            (A) to obey any lawful order of the court, other than an order
                            to response to a material question or to testify;

90.       To date, Defendant has refused to obey the Compel Order [DE 88] requiring
Defendant to turnover various assets to the Trustee.
          WHEREFORE, the Plaintiff respectfully requests that                         the Court   deny the
Defendant’s discharge pursuant to 11 U.S.C. § 727(a)(6)(A) of the United States Bankruptcy

Code, and for such other relief as is just.



                                                            Robert C. Meyer /s/
                                                            Robert C. Meyer, P.A.
                                                            Florida Bar Number: 436062
                                                            2223 Coral Way
                                                            Miami, FL 33145
                                                            (305) 285.8838
                                                            (305) 285.8919 (fax)

Y:\Clients\13000\0009 - Weissenberg\Adv 727\Complaint 2021 02 10.wpd
